 



Exhibit 10.1
Severance Agreement
     This Agreement is entered into as of February 13, 2006, by and between
edward mallin (the “Employee”) and infoUSA Inc. , a Delaware corporation (the
“Company”).

    1.      Termination Without Cause or Resignation for Good Reason (no Change
in Control).

     (a)      Preconditions. Any other provision of this Agreement
notwithstanding, this Section 1 shall apply only if:
               (i)      Either (A) the Company terminates the Employee’s
employment for any reason other than Cause or (B) the Employee resigns for Good
Reason within one hundred eighty (180) days after the event that constitutes
Good Reason;
               (ii)      Section 2 does not apply;
               (iii)      The Employee has executed a general release of all
claims (in a reasonable form prescribed by the Company);
               (iv)      The Employee has returned all property of the Company
in the Employee’s possession; and
               (v)      The Employee, if requested by the Company’s Board of
Directors (the “Board”), has resigned as a member of the Board and as a member
of the Boards of Directors of all subsidiaries of the Company (to the extent
applicable).
     (b)      Severance Pay. If this Section 1 applies, then the Company shall
make payments to the Employee at a rate equal to his Total Compensation for the
following period after the termination of his employment (the “Continuation
Period”):

      Length of Service Completed   Duration of by the Employee:   Severance
Payments:  
Less than 5 years
  6 months
 
   
5 to 12 years
  12 months
 
   
12 to 20 years
  18 months
 
   
More than 20 years
  24 months

 



--------------------------------------------------------------------------------



 



The Total Compensation shall be paid during the Continuation Period in
accordance with the Company’s standard payroll procedures, subject to the
provisions of Section 7(b) of this Agreement. The foregoing notwithstanding, the
Company (at its sole discretion) may immediately discontinue all payments under
this Subsection (b) if the Employee fails to comply with Section 4.
     (c)      Health and Dental Insurance. If this Section 1 applies, and if the
Employee elects to continue health and/or dental insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for himself and, if
applicable, his dependents following the termination of his employment, then the
Company shall pay the employer portion of the monthly premium under COBRA for
the Employee and, if applicable, such dependents until the earliest of (i) the
close of the 12th calendar month following the termination of the Employee’s
employment, (ii) the expiration of the Employee’s continuation coverage under
COBRA or (iii) the date when the Employee receives substantially equivalent
insurance coverage in connection with new employment.
     (d)      Definition of “Cause.” For all purposes under this Agreement,
“Cause” shall mean:
               (i)      The Employee’s conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof;
               (ii)      The Employee’s gross negligence or willful misconduct
that causes material harm to the Company;
               (iii)      An unauthorized use or disclosure by the Employee of
the Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company; or
               (iv)      A failure by the Employee to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested the Employee’s cooperation.
     (e)      Definition of “Good Reason.” For all purposes under this
Agreement, “Good Reason” shall mean (i) a material reduction in the Employee’s
authority or responsibility that occurs after Vinod Gupta has ceased to be the
Company’s Chief Executive Officer, or (ii) a reduction in the Employee’s Base
Salary, except for a reduction not exceeding ten percent (10%) that is made as
part of a reduction in salary affecting the Company’s senior management (Level 8
and above) generally, or (iii) a relocation of the Employee’s principal office
by more than 30 miles.
     (f)      Definition of “Total Compensation.” For all purposes under this
Agreement, “Total Compensation” shall mean (i) the Employee’s base salary as in
effect immediately prior to the date on which his employment terminates, plus
(ii) the average of the Employee’s annual bonus amount for the lesser of (A) the
three full calendar years of employment preceding the year in which his
employment terminates or (B) all full calendar years of his employment with the
Company. For this purpose, a calendar year shall be disregarded if the Employee
was not employed during the entire year or was on an unpaid leave of absence for
a material part of the year.

 



--------------------------------------------------------------------------------



 



    2.      Termination Without Cause or Resignation for Good Reason After
Change in Control.

     (a)      Preconditions. Any other provision of this Agreement
notwithstanding, this Section 2 shall apply only if:
               (i)      The Company is subject to a Change in Control;
               (ii)      Within 12 months after such Change in Control, either
(A) the Company terminates the Employee’s employment for any reason other than
Cause or (B) the Employee resigns for Good Reason;
               (iii)      The Employee has executed a general release of all
claims (in a reasonable form prescribed by the Company);
               (iv)      The Employee has returned all property of the Company
in the Employee’s possession; and
               (v)      The Employee, if requested by the Board, has resigned as
a member of the Board and as a member of the Boards of Directors of all
subsidiaries of the Company (to the extent applicable).
     (b)      Severance Pay. If this Section 2 applies, then the Company shall
pay the Employee a lump sum equal to his Total Compensation for the following
period:

      Length of Service Completed   Amount of by the Employee:   Severance
Payment:  
Less than 5 years
  12 months
 
   
5 to 12 years
  18 months
 
   
12 to 20 years
  24 months
 
   
More than 20 years
  36 months

The lump sum shall be paid within thirty (30) days after the Employee’s
employment terminated, subject to the provisions of Section 7(b) of this
Agreement.
     (c)      Full Vesting. If this Section 2 applies, then all Equity held by
the Employee when his employment terminates shall become fully vested and
exercisable (as the case may be).

 



--------------------------------------------------------------------------------



 



     (d)      Health and Dental Insurance. If this Section 2 applies, and if the
Employee elects to continue health and/or dental insurance coverage under COBRA
for himself and, if applicable, his dependents following the termination of his
employment, then the Company shall pay the employer portion of the monthly
premium under COBRA for the Employee and, if applicable, such dependents until
the earliest of (i) the close of the 12th calendar month following the
termination of the Employee’s employment, (ii) the expiration of the Employee’s
continuation coverage under COBRA or (iii) the date when the Employee receives
substantially equivalent insurance coverage in connection with new employment.
     (e)      Definition of “Change in Control.” For all purposes under this
Agreement, “Change in Control” shall mean
               (i)      The consummation of a merger or consolidation of the
Company with or into another entity or any other corporate reorganization, if
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporation of such continuing or surviving
entity;
               (ii)      The sale, transfer or other disposition of all or
substantially all of the Company’s assets;
               (iii)      A change in the composition of the Board, as a result
of which fewer than 50% of the incumbent directors are directors who either:
               (A)      Had been directors of the Company on the date of this
Agreement (the “Original Directors”); or
               (B)      Were appointed to the Board, or nominated for election
to the Board, with the affirmative votes of at least a majority of the aggregate
of (I) the Original Directors who were in office at the time of their
appointment or nomination and (II) the directors whose appointment or nomination
was previously approved in a manner consistent with this Subparagraph (B);
               (iv) Any Original Director who beneficially owns more than 20% of
the total voting power represented by the Company’s then outstanding voting
securities ceases to be a director, unless such termination of service is due to
such Original Director’s voluntary resignation or voluntary decision not to seek
re-election as a director; or
               (v) Any transaction as a result of which any person first becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of securities of the Company
representing at least 15% of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this Paragraph (iv), the
term “person” shall have the same meaning as when used in

 



--------------------------------------------------------------------------------



 



sections 13(d) and 14(d) of such Act but shall exclude (A) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a parent or subsidiary and (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
     (f)      Definition of “Equity.” For all purposes under this Agreement,
“Equity” shall mean (i) shares of the capital stock of the Company (“Stock”),
(ii) options and other rights to purchase shares of Stock, (iii) stock units,
performance units or phantom shares whose value is measured by the value of
shares of Stock, (iv) stock appreciation rights whose value is measured by
increases in the value of shares of Stock and (v) any other derivative
securities whose value is based on the value of Stock.

    3.      Disability or Death.

     (a)      Pro Rata Bonus. If the Employee’s employment terminates due to his
Disability or death, then the Employee or his estate shall be entitled to
receive a pro rata portion of his target bonus for the fiscal year in which his
employment terminates. Such pro rata portion shall be a fraction, the numerator
of which is the number of days for which the Employee was employed by the
Company during such fiscal year and the denominator of which is 365.
     (b)      Full Vesting. If the Employee’s employment terminates due to his
Disability or death, then all Equity held by the Employee when his employment
terminates shall become fully vested and exercisable (as the case may be).
     (c)      Definition of “Disability.” For all purposes under this Agreement,
“Disability” shall have the same meaning that such term has in the Company’s
long-term disability insurance policy applicable to the Employee, and the
Employee shall be considered disabled if he has become eligible for and begun
receiving income replacement benefits under such policy.

    4.      Restrictive Covenants.

     (a)      Non-Competition. If Section 1 or 2 applies, then the Employee
agrees that during the Restriction Period he shall not directly or indirectly,
individually or in conjunction with others, provide services of any kind to an
entity named in Schedule A.
     (b)      Non-Solicitation. If Section 1 or 2 applies, then the Employee
agrees that during the Restriction Period he shall not directly or indirectly,
personally or through others, solicit or attempt to solicit the employment of
any employee of the Company, whether on the Employee’s own behalf or on behalf
of any other person or entity. The term “employment” for purposes of this
Subsection (b) means to enter into an arrangement for services as a full-time or
part-time employee, independent contractor, agent or otherwise.

 



--------------------------------------------------------------------------------



 



     (c)      Confidentiality. The Employee agrees (i) to protect and not to
disclose at any time either during or subsequent to his employment with the
Company, directly or indirectly, to anyone not an officer or employee of the
Company, and (ii) not to use at any time, either during or subsequent to his
employment with the Company except in the course thereof, any Confidential
Information of the Company, unless the Employee first obtains the written
consent of the Company to such disclosure or use. The Employee further agrees
that every document, notation, record, drawing or other material which contains
Confidential Information which the Employee makes or acquires during his
employment by the Company is and shall be the sole and exclusive property of the
Company and that the Employee will deliver every copy, abstract or reproduction
thereof which he makes or acquires to the Company at its request, and, in any
event, immediately upon termination of his employment with the Company. As used
in this Agreement, the term “Confidential Information” means information or data
disclosed to the Employee or known by him as a consequence of or through his
employment with the Company, including information conceived, originated,
discovered or developed by the Employee, not generally known in the relevant
trade or industry and not freely available to persons not employed by the
Company, about the Company’s products, processes, business operating procedures
and trade secrets and information relating to, but not limited to, services,
marketing, distribution, customer lists, financial data, pricing, and other
management and marketing plans.
     (d)      Definition of “Restriction Period.” For all purposes under this
Agreement, “Restriction Period” shall mean:
               (i) If Section 1 applies, the lesser of (A) the Continuation
Period or (B) the 12-month period commencing when the Employee’s employment
terminates; or
               (ii) If Section 2 applies, the 12-month period commencing when
the Employee’s employment terminates.

    5.      Parachute Payments.

     (a)      Parachute Gross-Up Payment. If it is determined that any payment
or distribution of any type to the Employee or for his benefit by the Company,
any of its affiliates, any person who acquires ownership or effective control of
the Company or ownership of a substantial portion of the Company’s assets
(within the meaning of section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder) or any affiliate of such
person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Total Payments”), would be subject to
the excise tax imposed by section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax and any such interest or
penalties are collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount calculated to ensure that after the Employee pays all taxes (and any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.

 



--------------------------------------------------------------------------------



 



     (b)      Determination by Accountant. All determinations and calculations
required to be made under this Section 5 shall be made by an independent
accounting firm selected by the Employee from among the largest four accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter, to the Employee and the Company within five business days
after the Employee or the Company made a request (if the Employee reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with a written statement that it has concluded that
no Excise Tax is payable (including the reasons therefor) and that the Employee
has substantial authority not to report any Excise Tax on his federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid to
the Employee within five business days after the Determination has been
delivered to him or the Company. Any Determination by the Accounting Firm shall
be binding upon the Company and the Employee, absent manifest error.
     (c)      Over- and Underpayments. As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments not made
by the Company should have been made (“Underpayment”) or that Gross-Up Payments
will have been made by the Company that should not have been made
(“Overpayment”). In either event, the Accounting Firm shall determine the amount
of the Underpayment or Overpayment that has occurred. In the case of an
Underpayment, the Company shall promptly pay the amount of such Underpayment to
the Employee or for his benefit. In the case of an Overpayment, the Employee
shall, at the direction and expense of the Company, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures established by, the Company,
and otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Employee shall in no event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that the Employee has retained or has recovered as a refund from the
applicable taxing authorities and (ii) this provision shall be interpreted in a
manner consistent with the intent of Subsection (a) above, which is to make the
Employee whole, on an after-tax basis, from the application of the Excise Tax,
it being understood that the correction of an Overpayment may result in the
Employee’s repaying to the Company an amount that is less than the Overpayment.
     (d)      Limitation on Parachute Payments. Any other provision of this
Section 5 notwithstanding, if the aggregate amount of the Total Payments that
would be subject to the Excise Tax exceeds the Parachute Threshold by less than
10%, then the Total Payments shall be reduced to the extent necessary to avoid
the Excise Tax and no Gross-Up Payment shall be made. If the Accounting Firm
determines that the Total Payments are to be reduced under the preceding
sentence, then the Company shall promptly give the Employee notice to that
effect and a copy of the detailed calculation thereof. The Employee may then
elect, in his sole discretion, which and how much of the Total Payments are to
be eliminated or reduced (as long as after

 



--------------------------------------------------------------------------------



 



such election no Excise Tax shall be payable), and the Employee shall advise the
Company in writing of his election within 10 days of receipt of notice. If the
Employee makes no such election within such 10-day period, then the Company may
elect which and how much of the Total Payments are to be eliminated or reduced
(as long as after such election no Excise Tax shall be payable), and it shall
notify the Employee promptly of such election. For this purpose, the term
“Parachute Threshold” means 300% of the “base amount,” as defined in section
280G of the Code.
     (e)      Payment of Undisputed Amounts. The Company shall use its best
efforts to cause the Determination under this Section 5 to be made within the
time periods set forth above. If the amount to be paid to the Employee under
this Agreement cannot be finally determined on or before the scheduled date for
such payment, the Company shall pay to the Employee on such scheduled payment
date an amount estimated in good faith by the Company to be the minimum amount
payable and shall pay the remainder of such payments to the Employee as promptly
as practicable following the determination thereof, but in no event more than
30 days following the scheduled payment date. The timing of any such payments
shall be subject to the provisions of Section 7(b) of this Agreement.

    6.      Successors.

     (a)      Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets (a “Successor”). In addition, the Company shall
require each Successor to expressly assume this Agreement. For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which becomes bound by this Agreement.
     (b)      Employee’s Successors. This Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

    7.      Certain Tax Matters.

     (a)      Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
     (b)      Time of Payment. Notwithstanding any contrary provision of this
Agreement, if the Employee is deemed by the Company to be a “Key Employee” under
section 409A(2)(B) of the Code, then, in lieu of the payment date otherwise
specified in this Agreement, any payment due to the Employee under this
Agreement shall occur on the earlier of (i) six months following the date of
termination the Employee’s employment with the Company, or (ii) the date on
which the Company determines that such six-month delay in payment is not
required to avoid the imposition of additional taxes and interest under section
409A of the Code.
     (c)      Effect of Section 409A of the Code. The parties intend that the
provisions of this Agreement will operate in a manner that will avoid adverse
federal income tax consequences under section 409A of the Code. The Employee
hereby acknowledges and agrees that the Company may take any actions deemed
necessary in its sole discretion to avoid adverse federal income tax
consequences under section 409A of the Code and that such action may be taken
without the consent of the Employee.

 



--------------------------------------------------------------------------------



 



    8.      Miscellaneous Provisions.

     (a)      Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
     (b)      Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
     (c)      Whole Agreement. No other agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof.
     (d)      Choice of Law and Severability. This Agreement shall be
interpreted in accordance with the laws of the State of Nebraska (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
     (e)      Legal Fees. In the event that any action is brought to enforce any
of the provisions of this Agreement, or to obtain damages for the breach
thereof, and such action results in the award of a judgment for damages or in
the granting of any equitable relief in favor of the Employee, all of the
Employee’s expenses, including (without limitation) reasonable attorneys’ fees,
shall be paid by the Company.

 



--------------------------------------------------------------------------------



 



     (f)      No Assignment. This Agreement and all rights and obligations of
the Employee hereunder are personal to the Employee and may not be transferred
or assigned by the Employee at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
     (g)      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

     
 
  /s/ Edward Mallin                                        
 
   
 
  infoUSA Inc.
 
   
 
  By /s/ Vinod Gupta                                        
 
   
 
  Title:  Chief Executive Officer



 



--------------------------------------------------------------------------------



 



Schedule A
Competitive Companies
Acxiom Corporation
ChoicePoint Inc.
The Dun & Bradstreet Corporation
Equifax Inc.
Experian
Fair Isaac Corporation
Harte-Hanks Inc.
TransUnion LLC

 